DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected as being indefinite as the phrase “a range corresponding to a wavelength of the ultrasonic waves output by the transmitter” (found in each claim) is indefinite. Unless the transmitter is driven by a specific shaped driving signal, the “wavelength” of the ultrasonic waves output by the transmitter is a SINGLE number. As no support can be found in the originally filed specification (or in the claimed invention) provides support for use of such a driving signal, the wavelength of the ultrasonic waves output by the transmitter is a SINGLE number. Therefore, the wavelength does not and CANNOT correspond to a “range” as claimed. Prior art cannot be applied to show obviousness of that which is indefinite without undue speculation and conjecture as to what is claimed. See In re Steel, 305 F.2d 859, 134 USPQ 292 (CCPA 1962). Therefore, art has not been applied to claim 14 as the intended scope or structure of the claim cannot be ascertained at this time.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13, and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Stauffer (US 6,840,108 B2).
With regards to claim 11, Stauffer discloses an ultrasonic wave inspection device (Figures) comprising: a transmitter (21) that has a first surface and outputs ultrasonic waves toward an inspection object (Figures, pouch P); a receiver (22) that has a second surface facing the first surface and receives the ultrasonic waves output from the transmitter (Figure 1); a member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures 14 &15) that is arranged between the transmitter (21) and the receiver (22) and faces a partial region of the first surface and a partial region of the second surface (Figures); and a guide (70 in Figures 10, 11, and 12, 124 & 125 in Figures 14 & 15) that guides the inspection object (pouch P) and makes at least an end portion of a peripheral portion of the inspection object (pouch P) overlap with the member when viewed from an arrangement direction in which the transmitter and the receiver are arranged (Figures 1-15), and wherein the member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures 14 &15) is integral (common definition of “integral” is “composed of constituent parts making a whole”) with the guide (Figures 10-15).
Stauffer discloses the claimed invention with the exception of the member being integrally formed with the guide.
Howard v. Detroit Stove Works, 150 U.S. 164 (1893), In re Lockhart, 90 USPQ 214 (CCPA 1951), and In re Larson, 144 USPQ 347 (CCPA 1965)) Furthermore, it is merely common sense to form a single unit when such provides for easier assembly or manufacture of a test probe  (Please see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) for the use of common sense in furthering the arts.).
Therefore, it is well within the purview of one of ordinary skill in the art to integrally form the member with the guide of Stauffer such that a single element is used in the assembly as the integration/forming of the guide with the member would allow for a simpler assembly which would be easier to be assembled and replaced should a defect occur within either the member or the guide which interferes with the testing being performed. 
With regards to claim 13, Stauffer discloses the member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures 14 &15) being away from a predetermined range in which the output ultrasonic waves are focused when viewed from the arrangement direction (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures  14 &15 – each Figures shows the member to the side or spaced from the test object (pouch) so that the ultrasound waves are NOT focused on the member).
With regards to claim 15, Stauffer discloses the member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures 14 &15) having a cone shape (Figures 14 & 15), a diameter of the member increasing heading toward the receiver in an arrangement direction in which the transmitter and the receiver are arranged (Figure 15).
With regards to claim 16, Stauffer discloses the member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures  14 &15) having a long hole penetrating in an arrangement direction in which the transmitter and the receiver are arranged (Figures 10-15) and extending in a longitudinal direction orthogonal to the arrangement direction (Figures 10-15), and the long hole has one end in the longitudinal direction, the one end opening to an end of the member (Figures 10-15).
With regards to claim 17, Stauffer discloses the member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures 14 &15) being arranged between the inspection object (pouch P) and the receiver (22) in an arrangement direction in which the transmitter and the receiver are arranged (Figures 14-15).
Stauffer discloses the member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures 14 &15) being spaced apart from the inspection object by a distance (Figures 9, 13, 16, 17, 18). 
Stauffer discloses the claimed invention with the exception of the distance corresponding to a wavelength of the ultrasonic waves output by the transmitter, in the arrangement direction.
It is known throughout the art of ultrasonic measuring and testing that correlating distances between a transmitter/receiver and the test object to a wavelength of the ultrasonic waves utilized in the inspection process will provide a better testing result by reducing noise and other extraneous signals within the testing operation by allowing the signals to be properly focused within the test object.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stauffer to correlate the distance the member is spaced apart from the inspection object to the wavelength of the ultrasonic waves performing the testing in order to increase the validity and effectiveness of the testing apparatus. 
Furthermore, it is well within the purview of one of ordinary skill in the art to utilize routine experimentation to determine the distances which provide the best test results as such minor changes are well known throughout the art of ultrasonic measuring and testing and are often minutely altered throughout the life time of a testing apparatus.
With regards to claim 19, Stauffer discloses the member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures 14 and 15) being fixed to the receiver (Figures 10-13, receiver is inserted into member and thus fixed to the member).
With regards to claim 20, Stauffer discloses the guide (124, 125 in Figures 14 and 15) including a pair of guides (124, 125) configured to be disposed on opposite sides of the inspection object from each other (Figures 14 & 15) when the at least the end portion of the peripheral portion of the inspection object overlaps with the member (132, 140, Figures 14 & 15).
With regards to claim 21, Stauffer discloses the guide (124, 125 in Figures 14 and 15) includes a pair of guides (124, 125) arranged spaced apart from each other in the arrangement direction in which the transmitter and the receiver are arranged (Figures 14 and 15), and the pair of guides have respective guide surfaces (inherent in the arrangement disclosed) that oppose each other in the arrangement direction in which the transmitter and the receiver are arranged (Figures 14 and 15).
Stauffer discloses the claimed invention with the exception of the distance between the respective guide surfaces of the pair of guides decreasing heading in a conveying direction of the inspection object.
It is known in the art of measuring and testing to ease a test product into the proper testing position by forming a “funnel”, i.e. a pair of guide surfaces with a decreasing distance between the guide surfaces in the direction of travel of the test object, through which the test object travels. Use of such a shape for positioning the test object is common sense as one of ordinary skill in the art knows that for a proper testing to be performed, the test object must be within a certain area between the transmitter and the receiver so that the ultrasound transmitted by the transmitter can be focused in the appropriate section of the test object. Therefore, in order to ensure the test object is the correct distance from the transmitter, the traveling guide is shaped to force the test object into the proper position.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stauffer to include the distance between the respective guide surfaces (Figures 14 and 15) of the pair of guides (124, 125) decreasing heading in a conveying direction (travel direction) of the inspection object (package) in order to force the inspection object (test object) in the proper position for performing the desired ultrasonic inspection. (Please see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) for the use of common sense in furthering the arts.)


Allowable Subject Matter
Claims 23-26 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 23, the prior art of record fails to teach and/or suggest an ultrasonic wave inspection device comprising: a transmitter that has a first surface and outputs ultrasonic waves toward an inspection object; a receiver that has a second surface facing the first surface and receives the ultrasonic waves output from the transmitter; a member that is arranged between the transmitter and the receiver and faces a partial region of the first surface and a partial region of the second surface; and a guide that guides the inspection object and makes at least an end portion of a peripheral portion of the inspection object overlap with the member when viewed from an arrangement direction in which the transmitter and the receiver are arranged, wherein the guide includes a first guide connected to the member, especially wherein the first guide includes a first portion, a second portion, and a third portion that .

Response to Arguments
Applicant's arguments filed 20 July 2021 have been fully considered but they are not persuasive. 
Please see the Remarks filed 20 July 2021 for the full text of Applicant’s arguments.
With regards to the rejection of claim 14 as being rejected under 35 U.S.C. 112(b), Applicant argues that claim 14 “must be analyzed in light of this application’s disclosure” and that the Examiner failed to do so. The Examiner disagrees. The indefiniteness of the claim lies in the LAWS OF PHYSICS. One of ordinary skill in the art would KNOW that a “wavelength” does NOT correspond to a “range”. As clearly laid out in the rejection, a “wavelength” is a SINGLE number. As Applicant has NOT claimed a “range” of wavelengths (or frequencies) for the operation of the transmitter, this claim does not make sense. Just because the specification correlates the “wavelength” to a “range” does NOT make it physically possible or within the laws of physics. Yes, the claims are to be READ IN LIGHT of the specification. But the specification is NOT to be utilized to determine the limitations of the claimed invention. The claims themselves must be complete and the scope fully determinable. That is NOT the case with claim 14. Therefore, the rejection of the claim is deemed proper and is hereby made final.
With regards to the rejection of the claims as being unpatentable over Stauffer Applicant argues that Stauffer does not disclose the member as facing “a partial region of the first surface of the transmitter and a partial region of the second surface of the receiver”.
First, yes, it’s true that the “members” of Stauffer in most of the Figures encompasses the full first surface of the transmitter and the full surface of the second surface of the receiver. This DOES meet the claimed invention as the claims are not limited to only a “partial region” as the claims utilize the phrase “comprising” and do NOT exclude a member which encompasses the full surfaces. 
Furthermore, the “members” found in Figures 9 (60), 14 (132, 140) and 15 (132, 140) do not cover the full surfaces of the transmitter and receiver, especially in the center of the members where the ultrasound passes through the test object. 
Therefore, the system disclosed by Stauffer clearly meets the claimed invention of the member facing “a partial region of the first surface of the transmitter and a partial region of the second surface of the receiver”. This rejection is deemed proper and is hereby made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855